DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 11/13/2020. Claims 1-16 are currently pending in the application. An action follows below:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressing-force detection unit” in all claims 1-16, and
“a determination unit” in all claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
A review of the disclosure, specifically Fig. 4 and ¶ [0036]:1-2, discloses: “[0036] The functional blocks 13 to 17 can be … software”, i.e., in the case of “a pressing-force detection unit 14” and “a determination unit 15” being software, these units themselves do not have any corresponding structures to perform the claimed functions.
If applicant wishes to provide an explanation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As per claims 1-16, Applicant’s claims have been interpreted as invoking 35 USC 112 6th paragraph as per above discussion under section 35 USC 112(f). Claims 1-16 are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the disclosure, specifically Fig. 4 and ¶ [0036]:1-2 of the specification, discloses: “[0036] The functional blocks 13 to 17 can be … software”, i.e., “a pressing-force detection unit 14” and “a determination unit 15” being software that do not have any corresponding structures to perform the claimed functions. Furthermore, the disclosure, specifically ¶ [0036] of the specification, discloses, in the case of [[the functional blocks 13 to 17 being]] software, these functional blocks 13 to 17 actually include a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), and so on of a computer and are implemented by operating programs stored in recording media, such as the RAM, the ROM, a hard disk, and a semiconductor memory. However, a person skilled in the relevant art would not recognize how a software (functional blocks) includes physical elements (a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), and so on of a computer), as discussed in the paragraph [0036] of the specification. Accordingly, claims 1-16 are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the disclosure discloses “a pressing-force detection unit 14” and “a determination unit 15” being software that these units themselves do not have any corresponding structures to perform the claimed functions.
In addition, independent claims 1 and 9 (and their dependent claims) recite “a pressing-force detection unit configured to detect a pressing force applied to a press target” in lines 2-3 of claim 1 and lines 1-2 of claim 9, while the specification explicitly discloses the pressing-force detection sensor 11 (but not the pressing-force detection unit 14) detecting a pressing force applied to a press target and outputting pressing force information indicating the pressing force to the processing unit 8 (see at least ¶ [0032]) and the pressing-force detection unit 14 detecting a measured value indicating a pressing force applied to the press detectable area 5 on the basis of pressing force information received from the pressing-force detection sensor 11 (see at least ¶ [0038]). Therefore, since, it is not clear the original disclosure discloses “the pressing-force detection sensor 11 detecting a pressing force” in light of the aforementioned the pressing-force detection unit 14 detecting a pressing force” as recited in these claims, it is considered that the invention is not clearly defined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Note that, as discussed in the above “Claim Interpretation” section, “a pressing-force detection unit 14” and “a determination unit 15” can be software, so that these units themselves do not have any corresponding structures to perform the claimed steps or functions.

Claims 9-16 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.   Supreme Court precedent1 and recent Federal Circuit decisions2 indicate that a statutory “process” under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing.  While the instant claim(s) recite a series of steps or acts to be performed, the claim(s) neither transform underlying subject matter nor positively tie to another statutory category that accomplishes the claimed method steps, and therefore do not qualify as a statutory process. In the instant claims, the method, including steps of: “in a first state before the first event is detected, the determination unit, being software, preventing the definitive value from increasing steeply when the pressing force has increased steeply, and decreasing the definitive value steeply when the pressing force has decreased steeply,” and “in a second state after the first event is detected and before the second event is detected, the determination unit, being software, preventing the definitive value from increasing steeply when the pressing force has increased steeply, and preventing the definitive value from decreasing steeply when the pressing force has decreased steeply,” is of sufficient without a machine. The instant claims neither transform underlying subject matter nor positively tie to another statutory category that accomplishes the claimed method steps, and therefore do not qualify as a statutory process. In order for a process to be "tied" to another statutory category, the structure of another statutory category should be positively recited in a step or steps significant to the basic inventive concept, and NOT just in association with statements of intended use or purpose, insignificant pre or post solution activity, or implicitly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masamoto et al. (US 2019/0227630 A1) discloses a related press detection apparatus (1; see Fig. 4) comprising: a pressing-force detection unit configured to detect a pressing force applied to a press target being a touch input device provided in a vehicle (see Figs. 1, 4; ¶ [0100], disclosing a pressing-force detection unit comprising at least an element 30 configured to detect a pressing force applied to a press target being a touch input device provided in a vehicle;) and a controller (50; Fig. 4) comprising a determination unit configured to determine a temporal change in a definitive value based on a temporal change in the pressing force detected by the pressing-force detection unit, detect a first event in which the definitive value becomes a first threshold or greater from a value less than the first threshold, and after the definitive value exceeds the first threshold, detect a second event in which the definitive value becomes equal to or less than a second threshold (see Fig. 8 and the corresponding description, disclosing the controller including a determination unit configured to determine a temporal change in a definitive value of the load curve Nc based on a temporal change in the pressing force/load detected by the pressing-force detection unit 30, detect a first event [[at a time corresponding to the intersection of Nc and Ntc]] in which the definitive value becomes a first threshold Ntc or greater from a value less than the first threshold Ntc, and after the definitive value exceeds the first threshold Ntc, detect a second event [[at a time Q1]] in which the definitive value becomes equal to or less than a second threshold Nt2,) wherein, a first state is a state before the first event is detected and a second state is a state after the first event is detected and before the second event is detected (see at least Fig. 8.) Westerman et al. (US 2015/0116205 A1) also discloses a related press detection apparatus (see Figs. 4-6) comprising: a pressing-force detection unit (130) see Figs. 4-6, disclosing a pressing-force detection unit comprising force sensors 130 configured to detect a pressing force applied to a press target being a touch input device;) and a controller (50; Fig. 4) comprising a determination unit configured to determine a temporal change in a definitive value based on a temporal change in the pressing force detected by the pressing-force detection unit, detect a first event in which the definitive value becomes a first threshold or greater from a value less than the first threshold, and after the definitive value exceeds the first threshold, detect a second event in which the definitive value becomes equal to or less than a second threshold (see Figs. 2, 9 and the corresponding description, disclosing the processor 116 including a determination unit configured to determine a temporal change in a definitive value of the force curve F1/F2 based on a temporal change in the pressing force/load detected by the pressing-force detection unit, detect a first event [[e.g., for the force curve F1, at a time corresponding to the intersection of F1 and UP threshold]] in which the definitive value becomes a first/UP threshold or greater from a value less than the first/UP threshold, and after the definitive value exceeds the first/UP threshold, detect a second event [[at a time corresponding to the intersection of F1 and DOWN threshold]] in which the definitive value becomes equal to or less than a second/DOWN threshold,) wherein, a first state is a state before the first event is detected and a second state is a state after the first event is detected and before the second event is detected (see at least Fig. 9.) Aono (US 2011/0260991 A1) also discloses a related press detection apparatus comprising: a pressing-force detection unit configured to detect a pressing force applied to a press target being a touch input device; and determination unit configured to determine a temporal change in a definitive value based on a temporal change in the pressing force detected by the pressing-force detection unit, detect a first event in which the definitive a determination unit configured to determine a temporal change in a definitive value based on a temporal change in the pressing force detected by the pressing-force detection unit, detect a first event in which the definitive value becomes a first threshold or greater from a value less than the first threshold, and after the definitive value exceeds the first threshold, detect a second event in which the definitive value becomes equal to or less than a second threshold, wherein, a first state is a state before the first event is detected and a second state is a state after the first event is detected and before the second event is detected (see at least Figs. 7, 9, 19 and 20
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780, 787-88 (1876).